Citation Nr: 0211609	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for depressive psychosis, claimed to have resulted 
from an electromyogram performed at a VA medical facility in 
September 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office ( RO) 
which denied entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for depressive psychosis, claimed to 
have resulted from an electromyogram (EMG) performed at a VA 
medical facility in September 1995. 

This claim was previously before the Board in November 2000, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed, and the case has been returned to the Board 
for adjudication. 


FINDINGS OF FACT

1.  The veteran underwent an electromyogram at the VA Medical 
Center (VAMC) in Charleston, South Carolina, in September 
1995.

2.  Following the September 1995 EMG, the veteran complained 
of neurological symptoms that he attributed to the EMG, which 
symptoms were treated during 1995 and 1996.  In January 1997 
he also reported having symptoms including nervousness and 
panic attacks, which he also believed were due to the 1995 
EMG.

3.  In August 1998, a diagnosis of delusional disorder was 
made, and subsequently a diagnosis of depressive psychosis 
has been made.  He has been treated for these variously 
diagnosed conditions from 1998 forward.

4.  The evidence of record does not reflect that the veteran 
incurred any additional disability, claimed as depressive 
psychosis, due to the 1995 EMG performed by VA.  The record 
also lacks evidence which establishes or even suggests that 
the VA treatment provided in conjunction with the September 
1995 EMG was careless, lacked proper skill, involved any 
error in judgment, was negligent, or reflected any fault on 
the part of VA personnel.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for depressive psychosis, claimed to have 
resulted from an EMG performed at a VAMC in September 1995, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in July 2000 and April 2002, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC clarified what 
evidence would be required to establish disability benefits 
under 38 U.S.C.A. § 1151 for depressive psychosis claimed to 
be due to VA medical treatment.

Further, the Board's remand decision in November 2000 
contained a full discussion of the criteria applicable to 
this claim.  The RO, in June 2000 and June 2001, wrote to the 
veteran notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim, to include an explanation 
of what was required of the claimant and VA in terms of 
development of the evidence.  See Quartuccio v. Principi,16 
Vet. App, 183, 187 (2002) (noting that VA must advise 
claimants as to the evidentiary development requirements of 
the VCAA).

In May 2001, the veteran's representative indicated that the 
veteran had only received VA medical treatment for his 
depressive psychosis, and VA medical records have been 
obtained for the record.  In October 2001, the veteran's 
representative updated this information by providing for the 
record a private medical evaluation conducted in August and 
September 2001.  Since that time, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Accordingly, the Board believes 
that VA has no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate his claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C. A. 
§ 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In April 2000, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
depressive psychosis, claimed to have resulted following an 
EMG performed in September 1995 at the VAMC in Charleston, 
South Carolina.  

A review of the service medical records shows that an in-
service mental health consultation, dated in February 1967, 
noted that the veteran had been in trouble since arrival, 
with one instance of Article 15 nonjudicial punishment, one 
Court-Martial, and one pending Court Martial for drug 
possession.  Mental status examination was essentially 
normal, other than demonstrated immaturity, poor judgment, 
and insight.  In July 1967, a diagnosis of immature 
personality was made in conjunction with the veteran's 
separation from service.

A claim of entitlement to service connection for a nervous 
condition was denied in a February 1987 rating action.  The 
veteran appealed that decision and, in April 1988, the Board 
denied a claim of entitlement to service connection for a 
psychiatric disorder.

VA medical records dated in 1986 and 1987 reflect that the 
veteran was treated and hospitalized for cocaine dependence 
and alcohol abuse.  A record of hospitalization from August 
1987 to September 1987 reveals a diagnosis of "rule out" 
antisocial personality disorder.  At that time, it was 
reported that psychiatric testing revealed that the veteran 
grossly exaggerated his psychopathology and symptoms and that 
he was somewhat paranoid upon testing.  The veteran also 
reported that he suffered from nightmares during this 
hospitalization.

On September 7, 1995, EMG testing of the veteran's left wrist 
was conducted by the VAMC in Charleston, South Carolina.  The 
study revealed no indication of carpal tunnel syndrome, but 
chronic changes which could be attributable to an old injury 
of the median nerve were noted.   

The file contains a September 20, 1995, clinical record which 
reflects that the veteran called the VAMC in Columbia, SC, 
with complaints that he had not felt right since the EMG.  An 
entry from neurology dated on September 25, 1995, shows that 
the veteran complained of left side numbness.  The entry 
indicates that apparently doctors had not noticed any problem 
following the EMG.  An assessment of probable functional 
illness, tholar syndrome was made.  A further opinion was 
sought.  Records from neurology dated in November 1995 
indicate the presence of degenerative joint disease of the 
cervical and lumbar spine.

In February 1996, the veteran was seen for a private 
neurological consultation, at which time he complained of 
left face, arm, and leg pain, and gave a history of pain and 
numbness of the left side for many years.  It was noted that 
these symptoms were apparently exacerbated by an EMG 
performed by VA in 1995.  An impression of probable thalamic 
pain syndrome of Dejerine-Roussy was made.  The doctor 
commented that this seemed to be a longstanding condition 
which began within two years following an accident in 
service.

In November 1996 the veteran filed a claim under 38 U.S.C.A. 
§ 1151, for neurological damage along the left side as 
secondary to the 1995 EMG performed by VA.  In a January 1997 
statement, the veteran described a multitude of symptoms, to 
include blurred vision, loss of balance, numbness of the left 
side along the entire body, pain, twitching, tingling, loss 
of strength, loss of concentration, loss of coordination, and 
fatigue.  The veteran also described symptoms of nervousness, 
crying, and panic attacks, all of which he attributed to the 
EMG study.  He stated that he prayed that a government 
computer chip had not been implanted in him during the 
electromyogram.  That claim was denied in a February 1997 
rating action, and was appealed.  It was remanded by the 
Board in April 1998 for additional evidentiary development, 
to include conducting a VA neurological examination.

Private medical records show that, in May 1998, the veteran 
was seen due to complaints of wrist and forearm pain and 
numbness.  At that time he reported that his life had been 
completely disrupted since an EMG was done by VA in September 
1995.  Impressions of cervical degenerative joint disease, 
chronic median nerve dysfunction, and a functional disorder 
were made.

The veteran underwent a VA neurological examination in 
September 1998, which included a review of the claims folder.  
The veteran reported having flashbacks and dreams since the 
September 1995 VA EMG.  He stated that, at the time of the 
EMG, he was strapped to the table, had needles inserted into 
him, and was shocked to a degree that he thought he was going 
to be electrocuted.  He reported losing consciousness on 
several occasions after the test.  He complained of symptoms 
of pain, nightmares, and flashbacks of the testing.  The 
neurologic evaluation noted the veteran to be a tearful, 
anxious man, frequently stuttering, stammering, and 
displaying extreme anger and hostility toward "the system," 
which did not reward him with financial remuneration as he 
believed it should.  It was stated that the veteran 
attributed all his problems to the 1995 EMG. 

The VA examiner concluded that clinical evaluation revealed 
no definite neuropathy, radiculopathy, or myelopathy, and 
that there were no residuals from the 1995 EMG.  The examiner 
also recommended a psychiatric consultation, to determine 
whether the veteran had a psychiatric illness manifesting 
itself in nightmares and flashbacks.  The veteran's prior 
history of substance abuse and nightmares was also noted.

In July 1999, the Board denied the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
neurological disorder, claimed to have resulted from EMG 
studies conducted by VA in September 1995.

VA outpatient records reflect that, in July 1999, the veteran 
was seen for a physical examination.  On neuropsychiatric 
evaluation, he complained of nightmares involving needles in 
the neck, stemming from an EMG done in 1995.  In August 1999, 
the veteran was admitted on emergency papers for psychiatric 
care due to making threats towards people and experiencing 
hallucinations and delusions.  At that time, the veteran 
reported that he saw a man in a white coat trying to touch 
his neck and shoulder and instructing him not to move.  He 
noted that this was the experience he had when he underwent 
an EMG study by VA in 1995, and he said that he had 
nightmares about that.  The diagnosis was delusional disorder 
versus PTSD with psychotic features versus psychosis 
disorder, not otherwise specified. 

An entry dated later in August 1999 VA indicates that the 
veteran had a differential diagnosis between delusional 
disorder and PTSD with psychotic features, and that he was 
referred for testing to determine the appropriate diagnosis 
or whether he was malingering.  It was noted that the testing 
supported a psychotic diagnosis.  The entry stated that the 
veteran's paranoia appeared to be concerned entirely with 
events relating to his neck injury, including the EMG study 
conducted in 1995 and dating back to his original injury 
sustained in service.  The veteran was treated for depressive 
psychosis thereafter in 1999 and 2000.  An entry dated in 
March 2000 indicates that the veteran continued to have 
anxiety with panic and nightmares.  It was noted that his 
wife reported that he had a fear of a doctor sticking him 
with a needle and causing bleeding since his 1995 EMG.   

In October 2000, the veteran's wife submitted a statement to 
the effect that, since the EMG performed by VA in 1995, the 
veteran had experienced nightmares almost every night, 
screaming, sweating, and fighting, and that he was obsessed 
with thoughts that a (VA) doctor was trying to hurt or kill 
him.

A VA examination for mental disorders was conducted in May 
2001.  The veteran reported that his symptoms included 
nightmares, daymares, depression, anxiety, and panic attacks, 
and that the onset of his problems was in 1995 when he 
underwent an EMG, at which time, he asserted, the doctor put 
a "chip" in his neck.  Diagnoses of alcohol dependence, in 
remission; cocaine dependence, in remission; probable 
malingering; and "rule out" antisocial personality disorder 
were made.  The examiner commented that it was not possible 
to accurately assess the Global Assessment of Functioning 
because the veteran had exaggerated his symptoms and mental 
illness, and might be able to function at a much higher level 
than he presented.

The examiner recommended psychological testing, to either 
support or refute the diagnosis of malingering.  The examiner 
observed that, although the veteran reported many psychiatric 
symptoms, the combination of his symptoms was not consistent 
with any one psychiatric illness and did not appear to be 
related to co-morbid diagnosis.  The examiner concluded that 
no evidence of a service-connected disability was seen, given 
the opinion that the veteran's symptoms probably represented 
malingering.  

In August and September 2001, the veteran underwent a private 
neuropsychiatric evaluation.  The veteran reported that he 
had been functioning well until undergoing EMG studies in 
1995, following which he experienced panic attacks.  The 
report stated that the veteran's symptomatology and 
evaluation was consistent with a diagnosis of delusional 
disorder with strong paranoid features.  The examiner 
indicated that the veteran's symptoms were more indicative of 
a thought disorder than PTSD, and opined that his 
difficulties were secondary to his psychiatric condition 
rather than reflecting organic brain disorder.  

III.  Pertinent Law and Regulations

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the appellant filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 in April 2000.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2001).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by VA hospital care or medical or surgical 
treatment. 

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death is service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the previous well-groundedness 
requirement by the VCAA, discussed above, a claim for 
benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  Moreover, 
and also consistent with the service-connection analogy, 
since a section 1151 claim is a claim for disability 
compensation, a veteran who has made a showing of some type 
of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

IV.  Analysis

The veteran contends that he underwent an EMG in September 
1995 and that this was a traumatic experience for him.  He 
maintains that he has never been physically the same since 
the EMG, and argues that he developed a depressive psychosis 
disorder as a result of anxiety or stress due to the 
electromyogram.

In reviewing the veteran's current claim, the Board noted 
that the veteran previously claimed service connection for an 
acquired psychiatric disorder on a direct basis, and that 
claim was denied by an April 1988 Board decision.  However, 
in conjunction with the claim currently before the Board, 
there has been no allegation that the veteran's current 
psychiatric problems are in any way related to his period of 
service.  Moreover, we reiterate that a previous claim under  
38 U.S.C.A. § 1151 for a neurological disorder, claimed to 
have resulted from the September 1995 EMG studies, was denied 
by the Board in July 1999.  That decision was not appealed to 
the Court of Appeals for Veterans Claims, and therefore was 
final. 

In summary, the veteran's pertinent medical history reflects 
that, in September 1995 an EMG was performed at the 
Charleston VAMC.  The report of that EMG is of record, and 
does not document any complaints or problems of a psychiatric 
nature.  However, the Board notes that neurological problems 
were complained of and treated following the 1995 EMG, which 
have been the subject of a separate claim.  Medical records 
on file dated from 1995 through 1997 fail to document any 
complaints, treatment or diagnosis of a psychiatric nature or 
mention psychiatric or psychotic symptomatology in 
conjunction with the 1995 EMG.  The veteran first mentioned 
psychiatric or psychotic symptomatology of nervousness, 
crying, and panic attacks in January 1997, at which time he 
attributed them to the EMG study.  Complaints of flashbacks 
related to the 1995 EMG were documented in September 1998.  
In August 1999, the veteran began receiving psychiatric 
treatment, at which time a diagnosis of a delusional disorder 
was made.  Records show that the veteran has received 
psychiatric treatment since that time, and currently his 
condition is diagnosed as depressive psychosis.

The initial matter for inquiry is whether the veteran's 
depressive psychosis was caused by VA medical treatment, in 
this case, the September 1995 EMG.  The evidence reflects 
that the claimed additional disability, depressive psychosis, 
was not diagnosed until August 1999, nearly four years after 
the September 1995 EMG was conducted.  The veteran's initial 
complaints and symptoms of panic attacks and nervousness, 
alleged to be due to undergoing the 1995 EMG, were not 
initially even reported by him until January 1997, more than 
a year after the EMG.  At that time, his complaints were 
documented in a statement which he authored, and not in a 
medical record or medical opinion.  Clinical documentation of 
psychiatric symptoms claimed to be caused by the 1995 EMG was 
not initially shown until September 1998, three years after 
the EMG. 

In assessing the evidence, the Board points out that the 1995 
EMG report itself did not reveal any irregularities in the 
veteran's behavior at that time.  Moreover, the medical 
records dated during the remainder of 1995, and throughout 
1996, did not document any psychotic or other psychiatric 
complaints or symptomatology either related or unrelated to 
the 1995 EMG.  However, medical records dated in late 1995 
and throughout 1996 show that the veteran complained of 
neurological symptomatology on several occasions, which he 
believed were related to the 1995 EMG.  Furthermore, the 
record contains VA treatment records and several VA and 
private psychiatric and psychological evaluations dated from 
1998 to 2001, which reflect that the veteran attributed the 
onset of his psychiatric disorder to the 1995 EMG.  However, 
none of these treatment records or evaluation reports 
includes an opinion by a medical professional which links in 
any way the 1995 EMG and his subsequently manifested and 
diagnosed depressive psychosis.  

In this case, the only evidence of record which supports the 
veteran's claim consists of his own statements and history, 
provided by him to medical professionals, and the July 2001 
lay statement of his wife to the effect that the 1995 EMG 
caused his psychiatric problems.  With respect to the medical 
history provided by the veteran during numerous medical 
evaluations, that the onset of his psychiatric problems began 
during the 1995 EMG , the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, in 
this case, as has been discussed by the Board, the clinical 
evidence is not consistent with and does not substantiate the 
history given by the veteran.  

With respect to lay statements presented by the veteran and 
his wife, etiologically linking the 1995 VA treatment and his 
currently diagnosed depressive psychosis, neither the veteran 
or his wife meets the burden of presenting evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting their own statements because, as lay persons, 
neither he nor she is competent to offer medical opinions.  
As noted above, the Court of Appeals for Veterans Claims has 
made this clear in numerous cases.  See, e.g., Espiritu v. 
Derwinski, supra; Routen v. Brown, supra.  To reiterate, only 
a medical professional is competent to make valid medical 
assessments of the veteran's condition, his current 
disability, and the etiology thereof.

Following a review of the totality of the evidence, the Board 
concludes that the claimed additional disability, depressive 
psychosis, was not caused by medical treatment furnished by 
VA in September 1995, at which time an EMG was conducted.  
This conclusion is supported by the nearly four-year hiatus 
between the VA treatment at issue and the initial diagnosis 
of a psychiatric/psychotic condition, as well as the absence 
of any competent evidence linking the two.  The Board also 
points out that the record contains no competent evidence, or 
even a mere suggestion, that VA treatment provided in 
September 1995 involved carelessness, negligence, a lack of 
proper skill, error in judgment, or any similar instance of 
fault on VA's part in conducting the EMG.  Nor is there any 
probative evidence indicative of an unforeseen event 
coincident with that treatment.

Thus, the preponderance of the competent evidence shows that 
the September 1995 EMG performed by VA was not the proximate 
cause of the veteran's subsequently manifested depressive 
psychosis.  We are sympathetic to the veteran's difficulties 
due to his disorder, but the competent medical evidence of 
record does not place the evidence in this claim in relative 
equipoise.  As the preponderance of the evidence is against 
the veteran's claim, the reasonable-doubt/benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
depressive psychosis, claimed to be caused by hospitalization 
or medical or surgical treatment provided by VA, are not met.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for depressive psychosis, claimed to have resulted from 
an electromyogram performed at a VA medical facility in 
September 1995, is not established.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

